Case 1:20-cr-00097-MAC-KFG Document 21 Filed 01/22/21 Page 1 of 2 PageID #: 53




 UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA,                      '
                                                '
                       Plaintiff,               '
                                                '
 v.                                             '           NO. 1:20-CR-97-MAC
                                                '
 RUSTIN CHASE McKINSEY,                         '
                                                '
                       Defendant.               '

         ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                     ON DEFENDANT’S GUILTY PLEA

        The court referred this matter to the Honorable Zack Hawthorn, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of

 Criminal Procedure. Judge Hawthorn conducted a hearing in the form and manner prescribed

 by Federal Rule of Criminal Procedure 11 and issued his Findings of Fact and

 Recommendation on Guilty Plea Before the United States Magistrate Judge. The magistrate

 judge recommended that the court accept the Defendant’s guilty plea.             He further

 recommended that the court adjudge the Defendant guilty on Counts Two and Four of the

 Indictment filed against the Defendant.

        The parties have not objected to the magistrate judge’s findings. The court ORDERS

 that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

 Judge are ADOPTED. The court accepts the Defendant’s plea but defers acceptance of the

 plea agreement until after review of the presentence report.

        It is further ORDERED that, in accordance with the Defendant’s guilty plea and the

 magistrate judge’s findings and recommendation, the Defendant, Rustin Chase Mckinsey, is

 adjudged guilty as to Counts Two and Four of the Indictment charging a violation of 18 U.S.C.

                                                1
Case 1:20-cr-00097-MAC-KFG Document 21 Filed 01/22/21 Page 2 of 2 PageID #: 54




 § 924(c) - Possession of a Firearm in Furtherance of a Drug Trafficking Crime and 18 U.S.C.

 Section 922(g)(l) – Possession of a Firearm by a Prohibited Person.

           SIGNED at Beaumont, Texas, this 22nd day of January, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                2
